Citation Nr: 1514503	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a disability manifested by chest pain.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for endolymphatic hydrops (Meniere's disease).

5.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar strain with degenerative joint disease (DJD) (low back disability).

6.  Entitlement to a compensable initial rating for service-connected papillary conjunctivitis with complaints of dry eye syndrome (eye disability).

7.  Entitlement to a compensable initial rating for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to August 1992 and from January 1994 to December 2010.  

The matters of service connection for hyperlipidemia and increased ratings for low back, eye, and GERD disabilities are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the San Diego Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the Veteran's low back disability, rated 10 percent from January 1, 2011, and for his eye and GERD disabilities, with noncompensable ratings for both from January 1, 2011.  The matter of service connection for Meniere's disease is on appeal from a February 2012 rating decision of the same VARO.  The record shows that the Veteran has since moved to Alaska so jurisdiction of his case now rests with the Anchorage, Alaska VARO.

Some clarification of the issues on appeal is necessary.  First, the Veteran originally sought service connection for endolymphatic hydrops, but has in several statements contended that such disability is also called Meniere's disease.  As discussed further below, medical literature confirms his contention, and therefore the issue on appeal has been recharacterized accordingly, and the Board will refer to the disability on appeal as Meniere's disease for purposes of the analysis that follows.  

Furthermore, the Veteran originally filed a claim seeking service connection for ocular rosacea, and the January 2012 rating decision on appeal included that matter under a grant of service connection for actinic keratosis.  In a February 2013 statement and subsequent substantive appeal, the Veteran indicated he also seeks a separate rating for ocular rosacea.  As he did not file a timely notice of disagreement addressing that matter (or the matter involving actinic keratosis), it is not part of the present appeal before the Board.  Therefore, the Board has no jurisdiction over that matter.  However, the issue of entitlement to a separate compensable rating for ocular rosacea has been raised, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to an increased rating for service-connected low back disability, increased rating for service-connected eye disability, and increased rating for service-connected GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2013, prior to the promulgation of a Board decision in the matters of service connection for bilateral pes planus and a disability manifested by chest pain, the Veteran indicated he no longer wished to pursue appeals in those matters.

2.  The Veteran's hyperlipidemia is a laboratory finding and is not considered to be a disability for VA purposes.

3.  The evidence reasonably shows that the Veteran's current Meniere's disease is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the Veteran's claims seeking service connection for bilateral pes planus and a disability manifested by chest pain; the Board has no further jurisdiction to consider appeals in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.20.204 (2014).

2.  The criteria for service connection for hyperlipidemia have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014).

3.  Service connection for Meniere's disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the Board is granting the Veteran's claim seeking service connection for Meniere's disease, the claim for hyperlipidemia is denied as a matter of law, he has expressed his intent to withdraw his appeals seeking service connection for bilateral pes planus and a disability manifested by chest pain, and the remaining matters are being remanded for further development, there is no reason to belabor the impact of the VCAA on these matters at this time; any notice defect or duty to assist failure would be harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Dismissed Claims

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

The January 2012 rating decision on appeal also denied the Veteran's claims seeking service connection for bilateral pes planus and a disability manifested by chest pain.  The Veteran filed a timely notice of disagreement in those matters, and was issued a December 2012 statement of the case which considered those matters.  However, in his subsequent February 2013 substantive appeal, he limited his appeal to the matters of service connection for hyperlipidemia, service connection for Meniere's disease, and increased ratings for service-connected low back, eye (papillary conjunctivitis and dry eye syndrome), and GERD disabilities.  Thus, he indicated his desire to withdraw his appeal in the matters of service connection for bilateral pes planus and a disability manifested by chest pain.  In light of the above, the Board finds there is no allegation of error of fact or law with respect to those claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters.

Hyperlipidemia

Based on a thorough review of the record, the Board finds that the claim service connection for hyperlipidemia must be denied. Although the medical records document the Veteran's diagnosis of hyperlipidemia, this condition is not a disability for VA purposes.  Hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol.  Hypercholesterolemia is "excessive cholesterol in the blood." Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on." Id. at 891.  Elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable. See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.). 

The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no evidence of record suggesting the Veteran's elevated cholesterol causes any impairment of earning capacity.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection can only be granted for a disability resulting from disease or injury. See 38 U.S.C.A. §§ 1110, 113.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  In sum, applicable law provides that the Veteran is not entitled to service connection for hyperlipidemia. 

Meniere's Disease

The Veteran contends that his current Meniere's disease is related to endolymphatic hydrops diagnosed during his active military service.

The Veteran's service treatment records (STRs) show the Veteran was treated several times for sudden left ear hearing loss with accompanying "stuffy" sensations.  They also consistently indicate that providers suspected endolymphatic hydrops as the etiology for those symptoms.  However, there is no definite diagnosis of endolymphatic hydrops or Meniere's disease in his STRs.

On April 2011 VA audiological examination, the Veteran reported left ear hearing loss and tinnitus, stating that he woke up in May 2005 with about 75 percent hearing loss in his left ear, accompanied by a feeling of fullness and tinnitus.  He stated he was treated for endolymphatic hydrops and that he has since had recurrent episodes of hearing loss, tinnitus, and dizziness in addition to a "fullness" in the left ear.  The examiner diagnosed him with bilateral hearing loss and tinnitus, and opined that they were most likely related to the endolymphatic hydrops diagnosed in 2005.  He specifically indicated that symptoms of endolymphatic hydrops can linger for years or never completely resolve.

In June 2011, the Veteran stated that although he had been evaluated for bilateral hearing loss and tinnitus as independent disabilities, they were in fact symptoms associated with his Meniere's disease.  In January 2013, the Veteran submitted a statement indicating he has received several diagnoses of Meniere's disease, which he contended was synonymous with his claimed endolymphatic hydrops.  A June 2012 treatment record from the Bassett Army Community Hospital confirms a diagnosis of Meniere's disease.

Initially, the Board notes that a review of Dorland's Illustrated Medical Dictionary 546, 892 (31st ed. 2007) shows that endolymphatic hydrops and Meniere's disease are indeed the same disability.  In light of that, and considering the June 2012 record shows a current diagnosis for Meniere's disease, the Board finds that whether the Veteran currently has the claimed disability on appeal is not in dispute.  Similarly, the Veteran's STRs show that he received treatment for symptoms associated with Meniere's disease (e.g., hearing loss, tinnitus, stuffiness, etc.) several times during service, with multiple providers specifically noting they suspected Meniere's disease as the source of his ear pathology.  Thus, the evidence also establishes manifestations in service.  Moreover, the April 2011 VA audiological examiner's nexus opinion attributed the Veteran's bilateral hearing loss and tinnitus to his history of Meniere's disease during service, and specifically explained that symptoms of such disability often linger and sometimes never cease.  The Board notes that evidence also confirms the Veteran's contention in a June 2011 statement that his hearing loss and tinnitus are symptoms of Meniere's disease.  Notably, there is no medical evidence which contradicts the positive relationship between his present disability and the manifestations noted in service endorsed by the April 2011 examiner.  Again, the Board emphasizes the fact that his present Meniere's disease and the endolymphatic hydrops noted in service are medically the same disability.  Therefore, resolving all remaining doubt in the Veteran's favor, the Board finds that service connection for Meniere's disease is warranted, and the appeal must be granted.


ORDER

The Veteran's appeals seeking service connection for bilateral pes planus and a disability manifested by chest pains are dismissed.

Service connection for hyperlipidemia is denied.

The Veteran's appeal seeking service connection for Meniere's disease is granted.


REMAND

A review of the record shows that additional development is needed to ensure compliance with VA's duty to assist under the VCAA.

First, the Veteran has indicated in recent statements that he receives regular treatment from the Bassett Army Community Hospital in Fort Wainwright, Alaska.  However, the most recent records of such are dated in June 2012.  As there are potentially over two years of records that remain outstanding, contain information that is pertinent to the matters remaining on appeal, and are in the custody of a Federal department, copies of updated records from that provider must be secured.

Similarly, the most recent VA examinations in conjunction with his increased rating claims (low back disability, eye disability, and GERD) were also conducted in April 2011.  The reports of those examinations are now approximately four years old and additional medical records have since been submitted that were not available for consideration in 2011.  Therefore, contemporaneous examinations are needed to accurately capture the current severity of these disabilities.  

Specifically with respect to his claim seeking an increased rating for his service connected papillary conjunctivitis with dry eye syndrome, the Board finds that additional clarification is needed to properly rate the disabilities contemplated by the current rating.  The Board notes that the AOJ has combined the rating for two separate grants of service connection (papillary conjunctivitis and dry eye syndrome).  However, the Board's lay understanding is that it would be inappropriate to rate both conditions together, as papillary conjunctivitis is a "wet eye" problem, and dry eye syndrome, as its name states, is the opposite, and the two conditions would therefore produce distinct symptoms.  Furthermore, there is no Diagnostic Code (Code) specifically applicable to dry eye syndrome; therefore, a new opinion identifying the most appropriate Code to apply to such disability and evaluating the current severity of both papillary conjunctivitis and dry eye syndrome (under the appropriate Codes) is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the providers of and submit the releases needed to secure records of all evaluations or treatment he has received for his low back, papillary conjunctivitis, dry eye syndrome, and GERD disabilities since June 2012.  Specifically, the AOJ should secure all records of evaluations or treatment (that are not already in the record) that the Veteran has received for such disabilities at the Bassett Army Community Hospital at Fort Wainwright, Alaska.  The AOJ should secure complete copies of all clinical records sought.  If any records are unavailable, the AOJ must document its efforts to secure those records as well as the reason for their unavailability.

2. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of the Veteran's service-connected lumbar strain with DJD.  The entire record must be reviewed in conjunction with this examination, and all tests and studies deemed necessary must be ordered.  Based on a review of the record and examination of the Veteran, the examiner must note all pertinent findings and features of the Veteran's lumbar spine strain with DJD needed to apply the pertinent rating criteria (to specifically include range of motion studies with notations of additional functional impairment due to factors such as pain, weakness, lack of endurance, incoordination, increased fatigability, etc.).  The examiner should also identify any additional neurological manifestations and determine whether there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, identify the frequency and duration of any such episodes.  All opinions must include a complete rationale.

3. Then, the AOJ should arrange for the Veteran to be examined by an ophthalmologist to determine the current severity of his papillary conjunctivitis and dry eye syndrome.  The entire record must be reviewed in conjunction with this examination, and all tests or studies deemed necessary must be completed.  The examiner must be provided with a copy of all rating criteria applicable to diseases of the eyes (Codes 6000 through 6091).  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

a. Please identify the schedular criteria (Diagnostic Code) that would most appropriately reflect the nature and symptoms produced by the Veteran's dry eye syndrome, and explain why that is so.  Then, note all pertinent examination findings needed to apply the relevant rating criteria therein.

b. Then, evaluate the Veteran's papillary conjunctivitis under Code 6018, and specifically indicate whether the Veteran has active conjunctivitis (with objective findings such as red, thick conjunctivae, mucous secretion, etc.).  If it is found that his conjunctivitis is inactive, indicate if there are residuals such as visual impairment or disfigurement (Code 7800).

All opinions must include a complete rationale.

4. Then, the AOJ should arrange for the Veteran to be examined by a gastroenterologist to determine the current severity of his GERD.  The entire record must be reviewed in conjunction with this claim, and any tests or studies deemed necessary must be completed.  The examiner must be provided with a copy of the rating criteria under 38 C.F.R. § 4.114, Code 7346.  Based on a review of the entire record and examination of the Veteran, the examiner should note all pertinent features of the Veteran's GERD with sufficient detail to allow for the application of the criteria in Code 7346.  All opinions must include a complete rationale.

5. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


